WHAM, District Judge.
This case is before me upon motion of the defendants to dismiss the complaint upon jurisdictional grounds. As essential to the maintenance of plaintiffs’ suit they seek to have adjudged invalid Regulation No. 3 issued by the Reconstruction Finance Corporation under Section 2(e) of the Emergency Price Control Act of 1942, as amended, 50 U.S.C.A.Appendix, § 902(e), in pursuance of Directive 41 issued by the Director of the Office of Economic Stabilization. If said Regulation No. 3 be not declared to be invalid, as prayed, the complaint cannot be sustained upon its merits. The jurisdictional question presented by the motion to dismiss is resolved, therefore, into the question as to whether or not this court has jurisdiction to determine the validity or invalidity of said Regulation No. 3 and to set it aside, if found to be invalid. That this court does not have such jurisdiction but that such jurisdiction rests in the Emergency Court of Appeals seems to- be established by the provisions of Section 204(d) of the Emergency Price Control Act of 1942, as amended, 50 U.S.C.A.Appendix, § 924(d), and an unbroken line of decisions of various courts, including the Circuit Court of Appeals for this Circuit. Illinois Packing Co. v. Reconstruction Finance Corporation, 7 Cir., 156 F.2d 875 and cases therein cited. See also opinion of Judge La Buy, the trial judge in the same case, 57 F.Supp. 8.
. The motion to dismiss the complaint for want of jurisdiction appearing" on its face must be and is hereby sustained.